Citation Nr: 0414309	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for a left knee 
disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In April 1999, subsequent to his receipt of a statement of 
the case, the veteran withdrew his claim of entitlement to 
service connection for a left knee condition in written 
correspondence.  In September 1999, the veteran indicated, 
again in writing, that he wished to reinstate the claim.  The 
September 1999 correspondence is construed to be a timely 
substantive appeal and the issue is accordingly before the 
Board for appellate consideration.  

In an October 2000, the Board denied the veteran entitlement 
to service connection for ulcerative colitis and for a left 
knee disorder, including arthritis.  The basis for the 
decision was that the claims were found to have been not well 
grounded.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  

In an April 2001 order, the Court granted the Secretary's 
unopposed motion for remand of the Board's October 2000 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issues to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  

Upon of the case to the Board, the Board retained the case 
and undertook additional development of the issues, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
New evidence was obtained for review and the Board provided 
the veteran notice as required by 38 C.F.R. § 20.903 (2002).  
A response was received from the veteran and Board decided 
the case, in a decision dated March 19, 2003.  That decision 
denied service connection for ulcerative colitis and for left 
knee disorder, including arthritis.  The veteran appealed the 
decision to the Court.  

In a December 2003 order, the Court granted the Secretary's 
and veteran's Joint Motion to vacate and remand the Board's 
March 19, 2003, decision.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
and remanded the issues to the Board for issuance of a 
readjudication decision that takes into consideration the 
actions noted in the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the VCAA was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).   This law is applicable to this appeal.  To implement 
the provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

The Board notes that recent decisions of both the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have also addressed shortcomings of VA in its 
application of VCAA.  In addition, VA General Counsel has 
issued precedent opinions addressing the VCAA; the Board is 
bound by those precedent opinions.  See 38 C.F.R. § 19.5 
(2003).  

The Joint Motion argues that the recent decision by the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), invalidated 
(inter alia) 38 C.F.R. § 19.9(a)(2), a provision giving the 
Board broad authority to undertake case development before 
issuing an appellate decision.  The Federal Circuit held that 
section 19.9(a)(2), in conjunction with 38 C.F.R. § 20.1304, 
was contrary to 38 U.S.C.A. § 7104(a), because it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
veteran's waiver.  Id.  

In the Board's March 2003 decision, consideration was given 
to additional evidence obtained by the Board, pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2), which, although 
presented to the veteran for argument and comment as required 
by 38 C.F.R. § 20.903, was not considered by the agency of 
original jurisdiction.  Also, although the veteran commented 
on the evidence through written argument presented by his 
accredited representative, the Board prior to its decision of 
March 2003 received no waiver of initial consideration of 
that additional evidence by the agency of original 
jurisdiction.  

The above-mentioned additional evidence consisted of the 
report of the veteran's VA examination that was conducted in 
February 2003, as part of the Board's own development.  The 
reported medical findings and medical opinions offered by the 
examining physician were not initially reviewed by the agency 
of original jurisdiction.  Pursuant to the directives in the 
Joint Motion, and recent judicial precedent, the case must be 
returned to the agency of original jurisdiction for 
readjudication, taking into consideration all of the evidence 
of record.  

The Joint Motion further argues that, although the veteran's 
service medical records are silent for symptomatology of 
ulcerative colitis, he testified during his September 1999 
personal hearing that he had approximately four bouts of 
diarrhea during his active duty, but, being a "good 
soldier," he did not seek treatment for diarrhea.  Private 
medical records indicate that he complained of diarrhea of 
one week's duration approximately two weeks following 
separation from service and was treated for such 
gastrointestinal complaints continuously until ulcerative 
colitis was diagnosed in 1988.  A decision needs to be made 
as to whether this evidence is sufficient for a nexus of the 
condition to active duty service, based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), (d) (2003).  If 
not, a clarifying medical opinion must be obtained to 
determine whether ulcerative colitis is related to the 
veteran's active duty service.  

As for the veteran's left knee arthritis, the Joint Motion 
argues that a medical opinion is needed to be obtained as to 
whether the currently diagnosed knee disorder is related to a 
disease or injury noted in service.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
disabilities and entitlements at issue is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed 
disabilities, particularly in the years 
shortly after his separation form active 
duty service.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The veteran is to be afforded VA 
gastrointestinal and orthopedic 
evaluation.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiners.  

Gastrointestinal:  following review of 
the entire claims file and examination of 
the veteran, the physician is to offer 
opinions as to:  a) a definitive 
diagnosis of the condition, claimed as 
ulcerative colitis; and  b)  whether it 
is at least as likely as not that the 
veteran's claimed ulcerative colitis is 
related to active military service.  
Complete rationale for each conclusion 
reached and opinion expressed should be 
set forth in a typewritten report.  

Orthopedic:  following review of the 
entire claims file, and examination of 
the veteran, the orthopedist is to offer 
opinions as to:  a) a definitive 
diagnosis of any left knee disorder 
found; and b)  whether it is at least as 
likely as not that the veteran's claimed 
left knee disorder, including arthritis, 
is related to a disease or injury noted 
during active military service.  Complete 
rationale for each conclusion reached and 
opinion expressed should be set forth in 
a typewritten report.  .  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of the recently submitted 
evidence.  If this evidence is 
duplicative of evidence previously 
submitted, this should be noted by the 
RO.  The RO is advised that they are to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




